UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1404


SHAWN HOUSLIN,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: January 20, 2022                                       Decided: February 1, 2022


Before NIEMEYER and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shawn Houslin, Petitioner Pro Se. Brendan Paul Hogan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn Houslin, a native and citizen of Jamaica, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration

Judge’s decision denying his request for deferral of removal under the Convention Against

Torture. We have thoroughly reviewed the record, including the transcript of Houslin’s

merits hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B), and that substantial evidence supports the Board’s decision, see Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009); Dankam v. Gonzales, 495 F.3d 113, 124 (4th

Cir. 2007). Accordingly, we deny the petition for review for the reasons stated by the

Board. See In re Houslin (B.I.A. Mar. 17, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2